DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' RCE filed on 01/19/2022.  Claims 1-2, 4-5, 9-15 and 17 are presented for examination and are pending for the reasons indicated herein below.   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 9, 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims use the term “about” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted as a substantial value.
Claims 4-5, 10-12 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda et al. (20190074682)

Regarding claim 15. Suda teaches a method [method perform by fig 1A and fig 2] of operating an electric motor [10], the method comprising: supplying,
using a controller [i.e. 1002], 
a first voltage signal at a first duty cycle [i.e. voltage at duty to PHA] through a switch [switch of PHA] to the motor; 3Application No. 16/045,513 Response to March 30, 2021 Restriction Requirement Attorney Docket No. 066042-5583-US03 
determining, using the controller [i.e. 1002], whether a current [¶38, step 102] to be supplied to the motor exceeds a threshold [¶38] associated with the switch;
in response to the current to be supplied exceeding a threshold, 
supplying, using the controller, a second voltage signal [2nd voltage signal produce by duty PHC ¶24 , step 104] at a second duty cycle to the motor, 
the second duty cycle being less than the first duty cycle [duty cycles are decresing as steps proceeds as shown in ¶24 and ¶19], 
 supplying a second voltage signal at a second duty cycle to the motor, determining, using the controller, whether a current to be supplied to the motor exceeds the threshold [step 105]; 
and in response to the current to be supplied exceeding the threshold, supplying, using the controller, a third voltage signal [107 step duty to PHA for D3] at a third duty cycle to the motor, the third duty cycle being less than the second duty cycle [¶29, duty values decrease as steps progress as also implied step picture arrows next to PWM DUTY CYCLE].  

Regarding claim 17. Suda teaches the method of claim 15, further comprising: after supplying a second voltage signal at a second duty cycle to the motor [steps in fig 2], determining whether a current to be supplied to the motor exceeds the threshold [¶38]; and when the current to be supplied does not exceed the threshold, supplying the first voltage signal at the first duty cycle to the motor [i.e. supplying power to the motor load]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-2, 4-5, 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al. (20140131059 and hereinafter as Ver)
Regarding claim 1. Ver teaches an electrical combination [fig 1] comprising: an electrical device including a device housing [housing for 100], a load [i.e. motor 185 or 900, ¶76] supported by the device housing, 
and a device terminal electrically connected to the load [terminals connecting PCB to the load]; 
a battery pack [1000, fig 36-fig 40] including a pack housing [1005], battery cells  [1010] supported by the pack housing, the battery cells being electrically connected and having a nominal voltage of up to about 20 volts [i.e. 18v is close to 20v, ¶102 teaches battery rearrangement to achieve power/voltage], and a pack terminal [1025] electrically connectable to the device terminal to transfer current between the battery pack and the electrical device; 
and a controller [1300, ¶106] operable to control the transfer of current, wherein the load includes a motor including an output shaft [215, fig 6], wherein the motor includes a stator having a nominal outer diameter of between about 60 millimeters (mm) and about 80 mm [¶78].

Ver does not explicitly mention achieving an output of 1800 W.
Whereas in ¶102 of Ver and ¶85 teaches to arranging batteries in a series, parallel, or a series-parallel combination, thus, achieving a desired output power value.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ver’s power converter to have a battery pack with a specified number of battery cells in order to adjust a threshold value, i.e. voltage/watts, to a specific magnitude in order to drive circuit towards design requirement and accomplishing the desired work load.

Regarding claim 2. Ver as modified teaches the combination of claim 1, wherein the load is operable to output at least about 2200 W [¶85].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ver’s power converter to have a battery pack with a specified number of battery cells in order to adjust a threshold value, i.e. voltage/watts, to a specific magnitude in order to drive circuit towards design requirement and accomplishing the desired work load.

Regarding claim 4. Ver as modified teaches the combination of claim 1, wherein the motor includes a brushless direct current motor [abstract].  

Regarding claim 5. Ver as modified teaches the combination of claim 4, further comprising a power circuit [PCB 225, ¶43 and ¶49] electrically connected between the battery cells and the motor, the power circuit including semi-conducting switches [implicit, FET] operable to apply current across windings of the motor [i.e. function of power circuit].  

Regarding claim 10. Ver as modified teaches the combination of claim 1, wherein the battery pack includes up to 15 battery cells [¶85].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ver’s power converter to have a battery pack with a specified number of battery cells in order to adjust a threshold value, i.e. voltage/watts, to a specific magnitude in order to drive circuit towards design requirement and accomplishing the desired work load.

Regarding claim 11. Ver as modified teaches the combination of claim 1, wherein the device includes a tool [fig 1 is a tool], and wherein the load includes a motor [i.e. 900] including an output shaft [215], the motor being operable to drive a tool member [i.e. driving tool member].

[driver of fig 1], and wherein the pack housing is connectable to and supportable by the device housing such that the battery pack is supportable by the hand-held tool [implicit, tool has receiving battery end 115].  


Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Ver et al. in view of Rosskamp et al. (20100218386 and hereinafter as Ro)
Regarding claim 13. Ver as modified teaches the combination of claim 1, 
However, Ver does not explicitly mention wherein the load includes a motor, and wherein control electronics including the controller have a volume of up to about 15,000 cubic millimeters (mm3), the motor has a volume of up to about 92,000 mm3, and the battery pack has a volume of up to about 1,534,500 mm3. 
Ro teaches wherein the load includes a motor, and wherein control electronics including the controller [¶40] the motor [abstract], and the battery pack [abstract].
However, Ro does not explicitly mention the specific volume recited in the claim.  Whereas Ro suggest to one of ordinary skill in the art to modify these volumes [¶40].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ver’s power tool to a similar configuration as Ro power tool in order to have a device that while providing a [¶5, ¶40].

Regarding claim 14. Ver as modified teaches the combination of claim 1.  
However, Ver as modified does not explicitly mention wherein the load includes a motor, and wherein control electronics including the controller have a weight of up to about 19.6 grams (g), the motor has a weight of up to about 1.89 pounds (lbs.), and the battery pack has a weight of up to about 3.5 lbs.
Ro teaches wherein the load includes a motor, and wherein control electronics including the controller have a weight [¶40, inherent weight], the motor [abstract, i.e. inherent weight], and the battery pack [abstract, inherent weight].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ver’s power tool to a similar configuration as Ro power tool in order to have a device that while providing a satisfactory power and operating time, a device configuration is possible that enables a compact device housing without any disturbing attachments and for a balance power tool in such that the when holding makes for a more ergonomic hold [¶5, ¶40].


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Ver et al. in view of Brambrink et al. (20160248061)
Regarding claim 9. Ver as modified teaches the combination of claim 1, 
However, Ver as modified does not explicitly mention wherein the battery cells each have a diameter of between about 18 mm and about 21 mm and a length of between about 65 mm and about 71 mm.
Brambrink teaches wherein the battery cells [¶23], however, Brambrink does not explicitly mention the specific dimensions of the battery cells.  Brambrink suggest to one of ordinary skill in the art to adjust the size of the batter to accommodate the given number of battery cells ¶23.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brambrink into Ver’s battery cell, to adjust a battery size value to a specific magnitude in order to drive the device towards design requirement.



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839